PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/481,196
Filing Date: 26 Jul 2019
Appellant(s): Intuitive Surgical Operations, Inc.



__________________
Alex Yu
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/21/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/25/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 7, 9, 10, 13, 18, 21, 23-24, 26-27, 30, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (WO2015/136392) in view of Shekhar et al. (US 20140303491, hereinafter “Shek”) and Guthart et al. (US 20140051922, hereinafter “Gut”).
Re claim 1, Ng teaches a method of displaying images of portions of a human body on a display device, the method (see p. 1, lines 12-21, images of a patient’s anatomy) comprising:
receiving a representation of a plurality of images of the portions of the human body, wherein the plurality of images includes images of at least two different modalities (see Fig. 7, items 502, 504, and 506, wherein a first modality 504 and a second modality 502 is taught)
and the representation includes location information corresponding to at least a subset of the plurality of images (see p. 17, line 25-p. 18 line 17; in reference to Fig. 7, wherein position information of at least first and second images are collected for user alignment between the first and second images in multiple planes).
displaying a first image of the plurality of images on the display device in accordance with corresponding location information associated with the first image, the first image being of a first modality (see p. 2, line 14 to p. 3, line 7, wherein the image processing module is configured to display first images collected with the first imaging modality and second images collected with a second imaging modality)
displaying a second image of the plurality of images, the second image overlaid on and registered with respect to the first image in accordance with corresponding location information associated with the second image, the second image being of a second modality (see Fig. 7, item 518, lock in registration of the first and second images and item 520, fusing first and second images), (p. 2, line 14 to p. 3, line 7; wherein second images are displayed and of a second modality, registering first images to second images in multiple planes) and (see p. 6, lines 10-16, wherein concurrent plane imaging is employed to display simultaneous fused images in multiple planes)
displaying at least a third image of the plurality of images, the third image overlaid on and registered with respect to the first image in accordance with corresponding location information associated with the third image, the third image being of the second modality (see Fig. 7, item 518, lock in registration of the first and second images and item 520, fusing first and second images), (p. 2, line 14 to p. 3, line 7; wherein second images are displayed and of a second modality, registering first images to second images in multiple planes) and (see p. 6, lines 10-16, wherein concurrent plane imaging is employed to display simultaneous fused images in multiple planes).  Thus, because the second image is a plurality of second images, the examiner has interpreted the “third image overlaid and registered with respect to the first image…of the second modality” to be another second image of the plurality of second images that are registered with respect to the first image in accordance with corresponding location information.
wherein the second and third images are displayed together, each at a corresponding location as registered with respect to the first image, for at least a period of time (see Fig. 7, item 510, second and third (a second image of the plurality of second images) images; item 518, lock in registration of the first and plurality of second images (second and third images), and item 520, fusing the images together), (see p. 6, lines 10-16, wherein concurrent plane imaging is employed to display simultaneous fused images in multiple planes), and (see Fig. 6, in reference to p. 17, lines 10-14, wherein the fused images are displayed together).  Thus, the images are fused and displayed together by the system, and is interpreted to be inherently displayed for at least a particular amount of time to the operator.
Wherein the second image and the third image of the plurality of 2D images are acquired by a probe of an imagining device (see [0005], wherein a ultrasound probe used to obtain images traversing a human patient’s body to register a CT image with an ultrasound image) and ([0009] Another system for image alignment includes first images taken in real-time by a first imaging modality and second images taken using a second imaging modality. A probe associated with the first imaging modality is configured to concurrently provide images in at least two imaging planes corresponding with imaging planes of the second images. An image processing module is configured to display the first images and the second images on each of the at least two planes to permit user alignment between the first images and the second images in multiple planes by manipulation of the probe. A registration module is stored in memory and configured to register the first images with corresponding second images in the at least two planes when alignment in the multiple planes has been achieved).

Ng teaches obtaining a plurality of images including ultrasound images and prior ultrasound images (see [0030], wherein an ultrasound and a prior ultrasound is a fusing/registering of two or more images from two or more images or imaging modalities), but does not explicitly teach wherein the representation of a plurality of images are 2D images and provide a 3D visualization of the portions of the human body of the display device.
However, Shek teaches wherein the representation of a plurality of images are 2D image (see [0030], method for creating a 3D tomographic data from primarily 2D intra-operative modalities (for example, ultrasound), and (see [0076-0077], combination of multiple modality intra-operative images; reconstruction of intra-operative volumetric images from a set of planar (2d) intra-operative images; updating volumetric images by replacing the oldest planar images with the latest ones).  Shek explicitly teaches a plurality of 2D planar images such as ultrasounds, thus teaching that ultrasound images fused together are a fusing of 2D images.
provide a 3D visualization of the portions of the human body of the display device (see [0017][0030], creating 3D tomographic data for visualizing internal structures), and (see [0021] & [0061], in reference to Fig. 1, wherein a 3D monitor displays 3D effects to a user).  Shek teaches providing a 3D visualization of internal structures of a human body for display on a monitor.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ng’s fusing of multiple planar intra-operative images of different modalities to explicitly include the teaching of 2D intra-operative images used to create a 3D visualization, as taught by Shek, as the references are in the analogous art of multi-modality imaging of internal structures.  An advantage of the modification is that it achieves the result of explicitly registration and fusing 2D images of different modalities and providing a 3D visualization of the human body.
Ng and Shek do not explicitly teach wherein the probe of an imaging device is held by a robotic arm and at least one motion constraint is applied to the robotic arm.
However, Gut teaches wherein the probe of an imaging device is held by a robotic arm and at least one motion constraint is applied to the robotic arm (see [0093], The ultrasonic tranducer can be mounted at an end of a shaft to enable it to be introduced to the surgical site…probe to be moved relative to the end of the shaft on which it is mounted by manipulating the actuators.  Instead the shaft can be mounted on a robotic arm, the movement being controlled through a master control device) and (see [0074], wherein the purpose of placing haptic constraints in the image is, for example, to inhibit the end effectors from moving beyond such constraints, containing end effector movement within such constraints… When the shape, or shapes, is so placed, a corresponding haptic constraint, corresponding to the selected and placed geometric shape, or shapes, is initialized so as to inhibit the end effectors 110 from trespassing beyond the visible constraint, or constraints, as placed in the image by the surgeon thereby to protect the sensitive tissue, or organ, or the like), and (see [0096],  …The shaft may have a handle at its proximal end, opposed from the flow probe, for manual control by means of manually controllable actuators, or it may be mountable on a robotic arm as described above for control by means of a master control device. Accordingly, in a preferred embodiment, the ultrasonic device is mounted on a distal end of a robotic surgical tool of the type disclosed in U.S. Pat. No. 5,808,665, entitled "Endoscope Surgical Instrument and Method For Use," the full disclosure of which is incorporated herein by reference. Movement of the ultrasonic transducer across a desired area of interest could then be accomplished by a surgeon or operator of the system 100 by manipulation of a remotely controlled master control at the control station C as described in U.S. application Ser. No. 09/398,507. Instead, the probe could be arranged to be releasably grasped by a surgical instrument having an appropriate complimentary end effector).  
Gut teaches wherein the probe of an imaging device is held by a robotic arm (probe end of shaft, mountable to a robotic arm) and at least one motion constraint is applied to the robotic arm (haptic constraints to inhibit moving to protect sensitive tissues and organs).
Ng, Shek, and Gut teaches claim 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ng and Shek’s display system to explicitly include a robotic arm, as taught by Gut, as the references are in the analogous art of surgical display systems using probes.  An advantage of the modification is that it achieves the result of explicitly placing a probe to be held/mounted at the end of a robotic arm for more measured movements including adding of movement constraints to protect human sensitive tissues and organs.
Re claim 4, Ng and Shek and Gut teaches claim 1.  Furthermore, Shek teaches wherein the first image is an endoscopic image and the second image and third image are ultrasound images (see [0077], reconstruction of intra-operative volumetric images from a set of planar 2D intra-operative images; updating a volumetric image by replacing the oldest planar image with the latest one; combining with endoscopic video, and reformatting volumetric image as any planar section or as a volume rendered scene or as a projected image) and (see [0081-0083], wherein images can be both 2D and 3D, and generating volumetric images corresponding to the 2D image; compositing ultrasound image data with endoscopic image data).  Hence, the first, second, and third images are naming conventions that can interchangeable include ultrasound images and endoscopic images used in combination For motivation, see claim 1.
	Re claim 6, Ng and Shek and Gut teaches claim 1.  Furthermore, Ng teaches wherein the probe of the imaging device traversing a trajectory within the body part (see [0005], wherein a ultrasound probe used to obtain images traversing a human patient’s body to register a CT image with an ultrasound image) and ([0009] Another system for image alignment includes first images taken in real-time by a first imaging modality and second images taken using a second imaging modality. A probe associated with the first imaging modality is configured to concurrently provide images in at least two imaging planes corresponding with imaging planes of the second images. An image processing module is configured to display the first images and the second images on each of the at least two planes to permit user alignment between the first images and the second images in multiple planes by manipulation of the probe. A registration module is stored in memory and configured to register the first images with corresponding second images in the at least two planes when alignment in the multiple planes has been achieved).
	Re claim 7, Ng and Shek and Gut teaches claim 1.  Furthermore, Shek teaches wherein at least one of the two different modalities comprise live images (see [0014], live intra-operative images in combination with live endoscope video)
and the other of the two different modalities comprise images acquired using at least one of: an endoscope, an ultrasound imaging device, a computed tomography (CT) imaging device, a Positron Emission Tomography-CT (PET-CT) imaging device, a Single-Photon Emission CT (SPECT) imaging device, a Magnetic Resonance Imaging (MRI) device or a Cone-beam CT (CBCT) imaging device, wherein the live images comprise images acquired using at least one of an endoscope, or an ultrasound imaging device (see [0095], tomographic images in combination such as CT, MRI, PET, ultrasound, etc. is suitable).  For motivation, see claim 1.
Re claim 9, Ng and Shek and Gut teaches claim 1.  Furthermore, Shek teaches wherein the location information includes geo-tagging information with respect to a common coordinate system (see [0077], 3D location and orientation of each planar image is known, as a geo-tagging of location information such as position and orientation with respect to a coordinate system), and  (see [0124], To overlay MIP of the ultrasound volume onto laparoscopic video, the tracked position of the laparoscope camera with respect to the optical tracker is transformed to the coordinate of the ultrasound volume).  For motivation, see claim 1.
Re claim 10, Ng and Shek and Gut teaches claim 1.  Furthermore, Ng teaches wherein the second and third images are registered with respect to the first image or with respect to a common reference coordinate system (see Fig. 7, item 518, lock in registration of the first and second images and item 520, fusing first and second images), (p. 2, line 14 to p. 3, line 7; wherein second images are displayed and of a second modality, registering first images to second images in multiple planes) and (see p. 6, lines 10-16, wherein concurrent plane imaging is employed to display simultaneous fused images in multiple planes).  Thus, because the second image is a plurality of second images, the examiner has interpreted the “third image overlaid and registered with respect to the first image…of the second modality” to be another second image of the plurality of second images that are registered with respect to the first image in accordance with corresponding location information.  Thus, Ng teaches second and third images registered to the first image.
Re claim 13, Ng and Shek and Gut teaches claim 1.  Furthermore, Ng teaches detecting that a new image is being displayed on the display device in place of the first image; and responsive to detecting that the new image is being displayed, adjusting the display of the second and third images in accordance with location information associated with the new image, wherein adjusting the display of the second and third images comprises registering the second and third images with respect to the new image (see Fig. 7, item 518, lock in registration of the first and second images and item 520, fusing first and second images), (p. 2, line 14 to p. 3, line 7; wherein second images are displayed and of a second modality, registering first images to second images in multiple planes) and (see p. 6, lines 10-16, wherein concurrent plane imaging is employed to display simultaneous fused images in multiple planes).  Ng teaches second and third images registered to a first image including location/position information.  Thus, if a new first image is used, the second and third image would inherently need to be registered to the new first image, otherwise, the position information would be incorrect until second and third images are correctly registered to the first new image.  
Claim 18 claims limitations in scope to claim 1 and is rejected for at least the reasons above.  Furthermore, Shek teaches a display device and one or more processing devices configured to: operate the surgical system to perform a surgical process (see Fig. 1, item 125 as a display device that processing image data for 3d display of a surgical process).  For motivation, see claim 1.
Claims 21, 23-24 claim limitation in scope to claims 4,6-7 and are rejected for at least the reasons above.
Claims 26-27 claim limitation in scope to claims 9-10 and are rejected for at least the reasons above.
Claim 30 claims limitation in scope to claims 14 and is rejected for at least the reasons above.
Claim 35 claims limitation in scope to claims 1 and is rejected for at least the reasons above.
Claims 2-3, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (WO2015/136392) in view of Shekhar et al. (US 20140303491, hereinafter “Shek”), Guthart et al. (US 20140051922, hereinafter “Gut”), and Utsunomiya (US 20170186200).
Re claim 2, Ng and Shek and Gut teaches claim 1.  Furthermore, Ng and Shek and Gut do not explicitly teach wherein the first image is displayed in a hidden mode such that the first image is not visible.
However, Utsunomiya teaches wherein the first image is displayed in a hidden mode such that the first image is not visible ([0113] In this case, when the currently displayed two-dimensional ultrasonic image cross-sectionally matches the largest cross-section of a tumor, it is preferable to perform an emphasized display. For instance, a circular image of the largest size is displayed and a mark is displayed in the center of the ROI as the emphasized display (see the X-mark on the image at the lower side of FIG. 8). Contrastively, when the currently displayed two-dimensional ultrasonic image does not match the largest cross-section of a tumor, the emphasized display is preferably hidden (see the image on the upper side of FIG. 8). As described above, presence/absence of the emphasized display is switched depending on whether or not the currently displayed two-dimensional ultrasonic image matches a predetermined cross-section such as the largest cross-section of a tumor and a cross-section for which various types of characteristic values have been measured. By switching presence/absence of the emphasized display in the above-described manner, a user can easily find the two-dimensional ultrasonic image matching a predetermined cross-section while moving the ultrasonic probe 11).
Ng, Shek, Gut, and Utsunomiya teaches claim 2.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ng and Shek and Gut’s medical display system to explicitly include hiding ultrasound image data, as taught by Utsunomiya, as the references are in the analogous art of medical display systems.  An advantage of the modification is that it achieves the result of hiding image data not being used currently by the user.
Re claim 3, Ng and Shek and Gut teaches claim 1.  Ng and Shek and Gut do not explicitly teach wherein the first image is a b-mode ultrasound image, and the second and third images are Doppler ultrasound images.
However, Utsunomiya teaches wherein the first image is b-mode ultrasound images and the second and third images are Doppler ultrasound images ([0040] The B-mode processing circuit 51 and the Doppler processing circuit 52 of the present embodiment can process both of two-dimensional reflected wave data and three-dimensional reflected wave data. In other words, the B-mode processing circuit 51 can generate two-dimensional B-mode data from two-dimensional reflected wave data and can generate three-dimensional B-mode data from three-dimensional reflected wave data. Similarly, the Doppler processing circuit 52 can generate two-dimensional Doppler data from two-dimensional reflected wave data and can generate three-dimensional Doppler data from three-dimensional reflected wave data).
Ng, Shek, Gut, and Utsunomiya teaches claim 3.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ng and Shek and Gut’s medical image display system to explicitly include b-mode ultrasound images and Doppler ultrasound images, as taught by Utsunomiya, as the references are in the analogous art of medical display systems.  An advantage of the modification is that it achieves the result of expanding on the ultrasound teachings of Ng and Shek to explicitly include using different types of ultrasound image data for comparison including Doppler and 2d b-mode.
Claims 19-20 claim limitations in scope to claims 2-3 and are rejected for at least the reasons above.
(2) Response to Argument
Appellant’s arguments in the appeal brief filed 6/21/2022 have been fully considered and addressed below:
	Appellant argues on p. 13-15 that Ng Fails to Disclose or Suggest Displaying a Second 2D Image Overlaid on a First Image and Displaying a Third 2D image Overlaid on a Second Image.
	Examiner respectfully disagrees.
Ng teaches displaying a first image of the plurality of images on the display device in accordance with corresponding location information associated with the first image, the first image being of a first modality (see p. 2, line 14 to p. 3, line 7, wherein the image processing module is configured to display first images collected with the first imaging modality and second images collected with a second imaging modality).  Thus, the first images is of a first modality.
	Next, Ng teaches displaying a second image of the plurality of images, the second image overlaid on and registered with respect to the first image in accordance with corresponding location information associated with the second image, the second image being of a second modality (see Fig. 7, item 518, lock in registration of the first and second images when alignment is achieved, and item 520, fusing first and second images), (p. 2, line 14-p. 3, line 7; wherein second images are displayed and of a second modality, registering first images to second images in multiple planes) and (see p. 6, line 10-16, wherein concurrent plane imaging is employed to display simultaneous fused images in multiple planes).  
To further address applicant’s concerns, Examiner wishes to fully cite the previous reference to Ng at (p. 1, lines 12-21, Image fusion relates to the process of reformatting and displaying an image slice through a volume data set (e.g., computed tomography (CT) or magnetic resonance (MR)) that corresponds with a scan plane of a live ultrasound image. The reformatted CT can be overlaid either on the live ultrasound image or shown in a side-by-side format. CT provides better lesion visualization for some tumors as compared with ultrasound. Ultrasound provides a live image whereas the CT represents a static snapshot of a patient's anatomy. One advantage of image fusion is that image fusion provides the advantages of both modalities. For example, the good lesion visualization from a CT is provided with the live information and feedback from an ultrasound when the two modalities are fused. Image fusion can be employed to target small lesions that are poorly visualized in live ultrasound).  Thus, Ng explicitly teaches at least a second image overlaid on and registered (fusing first and second images such as being overlaid, and displaying simultaneous fused images, taking advantage of both modalities from first and second images).
	Ng further teaches displaying at least a third image of the plurality of images, the third image overlaid on and registered with respect to the first image in accordance with corresponding location information associated with the third image, the third image being of the second modality (see Fig. 7, item 518, lock in registration of the first and second images and item 520, fusing first and second images, and registering live images to the fused images), (p. 2, line 14 to p. 3, line 7; wherein second images are displayed and of a second modality, registering first images to second images in multiple planes) and (see p. 6, lines 10-16, wherein concurrent plane imaging is employed to display simultaneous fused images in multiple planes).  Thus, because the second image is a plurality of second images, the examiner has interpreted the “third image overlaid and registered with respect to the first image…of the second modality” to be another second image of the plurality of second images that are registered with respect to the first image in accordance with corresponding location information.  
Furthermore, in reference the previously cited Fig. 7, item 518 locks in registration of the first and second images when alignment is achieved in each of the at least two image planes, and thus at least a first and second image is registered with corresponding location information.  Furthermore, item 520 of Fig. 7 states, “fusing first and second images and further registering live images to the fused images.”  Thus, the first and second images are fused (overlaid), and live images are registered and overlaid with the fused (reformatted) images, such that the live images are considered third images of a second modality corresponding to the fused first and second images.  Thus, appellant’s argument is not persuasive for at least the reasons above.
Appellant further argues on p. 16-17 that a POSITA would not have combined the teaches of Ng, Shekhar, and Guthart to arrive at the claimed subject matter of Independent claims 1 and 35.
Examiner respectfully disagrees.
In response to applicant's argument that one would not arrive at the claimed subject matter by combining the references, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ng’s fusing of multiple planar intra-operative images of different modalities to explicitly include the teaching of 2D intra-operative images used to create a 3D visualization, as taught by Shek, as the references are in the analogous art of multi-modality imaging of internal structures.  An advantage of the modification is that it achieves the result of explicitly registration and fusing 2D images of different modalities and providing a 3D visualization of the human body.
Furthermore, It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ng and Shek’s display system to explicitly include a robotic arm, as taught by Gut, as the references are in the analogous art of surgical display systems using probes.  An advantage of the modification is that it achieves the result of explicitly placing a probe to be held/mounted at the end of a robotic arm for more measured movements including adding of movement constraints to protect human sensitive tissues and organs.
Thus, examiner has provided why the combined teachings of the references would teach the claimed subject matter, and why one of ordinary skill in the art at the time of filing would be motivated to combine the references.
Thus, appellant’s argument has been considered, but are not persuasive for at least the reasons above.
Appellant further argues on p. 17-18 that the prior art fails to teach independent claim 18 for at least the reasons similar to claims 1 and 35, and thus do not teach the dependent claims.
Examiner respectfully disagrees.  The teachings of Ng, Shekhar, and Guthart teaches claim 18, as well as the dependent claims for at least the reasons previously presented above.
Appellant further argues on p. 18-19 that the prior art fails to teach or render obvious claims 13 and 30, because the prior art fails to teach the claimed subject matter.
Examiner respectfully disagrees.
Re claim 13, Ng and Shek and Gut teaches claim 1.  Furthermore, Ng teaches detecting that a new image is being displayed on the display device in place of the first image; and responsive to detecting that the new image is being displayed, adjusting the display of the second and third images in accordance with location information associated with the new image, wherein adjusting the display of the second and third images comprises registering the second and third images with respect to the new image (see Fig. 7, item 518, lock in registration of the first and second images and item 520, fusing first and second images), (p. 2, line 14 to p. 3, line 7; wherein second images are displayed and of a second modality, registering first images to second images in multiple planes) and (see p. 6, lines 10-16, wherein concurrent plane imaging is employed to display simultaneous fused images in multiple planes).  Ng teaches second and third images registered to a first image including location/position information.  Thus, if a new first image is used, the second and third image would inherently need to be registered to the new first image, otherwise, the position information would be incorrect until second and third images are correctly registered to the first new image.  
To address applicant’s concerns, claim 13 depends on claim 1.  Ng, Shekhar, and Guthart teaches claim 1 herein incorporated by reference.  Furthermore, the prior art of Ng explicitly teaches a plurality of first images thus each subsequent first image is considered new and first images are registered to second and third images (as taught in claim 1) and are therefore detected.  Furthermore, as seen in Fig. 7, the system provides for alignment and registration of first images to second images, and registering live images to the fused images, and thus inherently involved registering the second and third images to the first “new” image, as the flowchart seen in Fig. 7 requires the registration and alignment of “new” first images of a first modality with second and third images.
Appellant’s remaining arguments have been fully considered, but are not persuasive for at least the reasons above.
(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PETER HOANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        
Conferees:
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                                        
/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.